Citation Nr: 0426733	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  98-15 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a back disorder 
secondary to service-connected left ankle disability. 

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for an acquired 
psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In March 2004, the veteran testified before the undersigned 
Veterans Law Judge at the RO in St. Louis, Missouri.  A copy 
of the hearing transcript has been associated with the claims 
file.  During the hearing, the veteran withdrew his appeal 
with respect to all issues except those listed on the front 
page of this decision.  

Concerning the veteran's claim for service connection for a 
back disability as secondary to the service-connected left 
ankle disability, a review of the claims files reflects that 
that service connection for a back disability on a direct 
incurrence basis was denied by the Board in March 1977.  In 
the instant appeal, a review of the record reflects that the 
veteran argued, and the RO has only developed for appellate 
consideration, the issue of entitlement to service connection 
for a back disorder as secondary to service-connected left 
ankle disability (see February 2000 rating decision and June 
2000 statement of the case.)  Thus, the decision below will 
only address entitlement to service connection for a back 
disorder secondary to service-connected left ankle 
disability.  

The veteran's current claim for service connection for an 
acquired psychiatric disability is not his first such claim.  
In rating decisions, dated in April 1972 and June 1978, the 
RO denied service connection for a nervous disorder.  Thus, 
the Board must initially determine whether new and material 
has been submitted to reopen the veteran's claim of service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§ 5102 (West 1991); Barnett v. Brown 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

(The decision below addresses the issue of entitlement to 
service connection for a back disorder secondary to service-
connected left ankle disability and whether a previously 
denied claim of service connection for an acquired 
psychiatric disorder should be reopened.  Consideration of 
the underlying question of entitlement to service connection 
for an acquired psychiatric disability is deferred pending 
completion of the evidentiary development requested in the 
remand that follows the decision below.)


FINDINGS OF FACT

1.  The veteran has a low back disability, currently 
diagnosed as degenerative joint disease, that has been made 
worse by a service-connected left ankle disability. 

2.  By a June 1978 rating action, the RO denied the 
appellant's claim of entitlement to service connection for a 
nervous disability.  He did not initiate an appeal.  

3.  Evidence added to the record since the 1978 rating 
decision, when viewed in conjunction with the evidence 
previously of record, is not cumulative; it bears directly 
and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the 
underlying claim.  


CONCLUSIONS OF LAW

1.  The veteran has degenerative joint disease of the lumbar 
spine that is proximately due to or the result of service-
connected left ankle disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2003).

2.  A June 1978 rating decision wherein the RO denied a claim 
of entitlement to service connection for a nervous disorder 
is final.  38 U.S.C.A. § 7105 (West 2002);  38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2003); 38 C.F.R. § 19.118 (1977).  

3.  Evidence received since the June 1978 decision is new and 
material; the claim of service connection for an acquired 
psychiatric disorder is reopened.  38 U.S.C.A. §§  5103, 
5103A, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Secondary Service Connection Claim

The record indicates that by a September 1975 rating action, 
the RO granted service connection for residuals of a fracture 
of the left ankle.  The veteran contends that he has a low 
back disability as a result of an altered gait and falls, 
which were caused by his service-connected left ankle 
disability. 

The private and VA evidence on file shows that the veteran 
has degenerative joint disease of the lumbar spine.  On file 
are VA and private medical records both in support of and 
against the veteran's secondary service connection claim.  In 
support of the claim, is a March 1999 VA outpatient report 
containing an opinion of the evaluating physician that the 
veteran's left ankle was fixed (i.e. in a big brace) which 
caused abnormal asymmetrical movements of the lumbar spine 
and which tended to aggravate his back pain.  

Also in support of the veteran's claims are VA opinions, 
dated in May 1999 and February 2000.  A May 1999 VA spine 
examination report contains an opinion of the examining 
physician that it was at least as likely as not that the 
veteran's left ankle disability had caused direct problems 
with his back secondary to an altered gait and to falls that 
were caused by the ankle problems.  Therefore, the examiner 
felt that the "ankle" had to have caused a certain 
"percentage" of the back problem, but that the exact amount 
was impossible to state.  The examiner concluded that it was 
reasonable to state that the ankle had added and agitated the 
condition of the back.  

When the veteran was evaluated by VA in February 2000, an 
examiner opined, after a review of the claims file and a 
physical evaluation of the veteran, that there was little, if 
any, etiological relationship between the veteran's service-
connected ankle disability and his development of lumbar 
degenerative disc disease.  The examiner related that the 
vast majority of patients with lumbar disc disease did not 
have significant lower extremity problems; although, 
disturbance to the veteran's gait secondary to his ankle 
problem might have exacerbated the severity of his 
symptomatology.  However, more likely than not the bulk of 
the veteran's lumbar degenerative joint disease bore no 
relationship to his ankle arthrosis.  Overall, the examiner 
concluded that it was impossible to gauge the percentage with 
which the ankle disorder contributed to the veteran's low 
back problem and that a reasonable estimate would be that the 
ankle arthrosis contributed no more than ten percent to the 
lumbosacral degenerative joint disease.  

In March 2000, B.A.L., M.D. indicated that the veteran had 
asked him whether his ankle injury might have disrupted his 
gait and contributed to his degenerative disc disease.  Dr. 
L. concluded that it was likely that severe ankle injuries 
might disrupt a patient's gait enough to contribute to 
degenerative changes in the lumbar spine and also to back and 
radicular pain. 

Evidence against the veteran's claim for a back disability on 
a secondary basis includes a September 2003 VA opinion, 
wherein the examiner indicated that he had reviewed the 
entire claims file, to include the February 2000 VA 
examiner's opinion, and concluded that a back problem was 
usually more associated with the musculature as opposed to 
the vertebral bodies when the development was secondary to a 
limp.  The examiner indicated that he veteran's horizontal 
alignment of the hip and vertical alignment of the back 
appeared to have been intact even with forward flexion.  
Therefore, it was not likely that the veteran's back problems 
were secondary to his ankle and that it appeared to have been 
related both to his history as a carpet layer (the veteran 
reported post-service employment as a carpet layer) and 
smoking. 

Disability which is proximately due to or the result of a 
service-connected disease or injury is considered service 
connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a) (2003).

While the Board notes that a September 2003 VA examiner has 
concluded that the veteran's low back disability was not 
etiologically related to or caused by the service-connected 
left ankle disability, other private and VA opinions of 
record, to include the February 2000 VA examiner, opined that 
the veteran's low back had been aggravated by the service-
connected left ankle disability.  In light of the evidence 
showing likelihood that the veteran's low back had been 
aggravated by his service-connected left ankle disability, 
the Board finds that the evidence supporting the claim is at 
least in equipoise with that against the claim.  Accordingly, 
service connection is in order for a low back disability, 
currently diagnosed as degenerative joint disease of the 
lumbar spine, as secondary to service-connected left ankle 
disability.  38 U.S.C.A. § 5107 (West 2002).  

II.  New and Material Evidence Claim

The veteran maintains that he has an acquired psychiatric 
disorder which had its onset during active military service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Regulations also provide that service connection may be 
granted for any disability diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disability was related to disease or 
injury incurred in service.  38 C.F.R. § 3.303(d).

Once a VA rating decision addressing a claim becomes final, 
new and material evidence is required to reopen the claim.  
"[I]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
(The definition of "new and material" evidence has been 
changed, but the new definition applies only to claims filed 
on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 29, 
2001).  The veteran's claim to reopen was filed in December 
1998.)  

The appellant's original claim of entitlement to service 
connection for a nervous disorder was denied by the RO in a 
June 1978 rating decision on the basis that there was no 
evidence that a psychiatric disorder was etiologically 
related to service or was manifested to a compensable degree 
within a year of discharge.  No appeal was taken from the 
June 1978 rating determination.  As such, it is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 19.118 (1977).  

The evidence of record prior to the June 1978 rating decision 
includes the veteran's service medical records.  A February 
1970 entrance examination report reflects that the veteran 
was found to have been psychiatrically "normal."  On a 
February 1970 Report of Medical History, the veteran denied 
having any nervous trouble of any sort, frequent trouble 
sleeping or terrifying nightmares and depressive or excessive 
worry.  During a December 1970 hospitalization for his left 
ankle, the veteran reported that he was having family 
difficulties and he requested a psychiatric evaluation.  

During a psychiatric evaluation in May 1971, the veteran 
related that he had had problems at home.  The veteran 
reported having difficulty in school, having run away from 
home on two occasions and having been arrested on one 
occasion for shooting a dog.  The examiner noted that since 
the veteran's entrance into service, he had made a borderline 
adjustment in that he resented authority, missed his family, 
and suffered from insomnia.  Upon mental status evaluation in 
May 1971, the veteran was somewhat anxious and confused, was 
well oriented in all three spheres, and was alert and 
logical.  He had a clear sensorium except that he had 
difficulty concentrating and organizing his thoughts.  
Essentially, he was found to have been logical with an 
impaired thought process.  His affect was labile but 
essentially appropriate.  His reality testing showed that, 
while he was immature, he was intact and there was no sign of 
psychosis or neurosis.  The veteran demonstrated poor 
resources for coping with stress and limited insight.  The 
examiner noted that hospitalization for psychiatric reasons 
was not required.  An impression of passive-aggressive 
personality was entered.  An administrative discharge was 
recommended if there was no evidence of improvement.  A June 
1971 discharge examination report reflects that the veteran 
was found to have been psychiatrically "normal."

Also of record at the time of the RO's June 1978 rating 
decision were VA examination and outpatient reports, dated 
from August 1971 to February 1978.  When examined by VA in 
August 1971, one month after the veteran was discharged from 
service, a psychiatric disability was not diagnosed.  When 
seen in May 1974, the veteran reported that he had been given 
Librium when he was discharged from service in 1971, but that 
he was not on any medication at that time.  Subsequent 
outpatient reports reflect diagnoses of exhibitionism, major 
depressive reaction versus anxiety reaction, passive 
dependent personality, and anxiety neurosis with depressive 
features.  Upon admission to a VA hospital in January 1978, 
the veteran exhibited suspiciousness, ideas of reference and 
feelings of insecurity.  He had marked feelings regarding 
separation from his family.  The veteran reported that he had 
difficulty in holding a job because he would become mentally 
confused and unable to concentrate.  Upon mental status 
evaluation, the veteran exhibited evasive and seclusive 
behavior with some suspiciousness and feelings of insecurity.  
At discharge in February 1978, a diagnoses of schizophrenic 
reaction, paranoid type, was recorded.

Evidence received since the June 1978 rating decision 
includes, but is not limited to, a VA examination report, 
dated in September 2003, reflecting that the veteran reported 
having failed during his advance training and that that had a 
major impact on him in that he had a sense of failure and 
depression thereafter.  After a review of the claims files 
and a mental status evaluation of the veteran, the VA 
examiner concluded that it seemed less likely that his 
current symptoms of depression were directly related to his 
military service.  However, there was the possibility of a 
slight overlap of symptoms when the veteran noticed his 
failure during his advanced training impacting his self 
esteem, and making him feel like a failure thereafter.  The 
Board finds the opinion of the VA examiner in  September 2003 
VA , to be new and material.  The opinion is "new" because 
it was not previously of record at that the time of the June 
1978 rating decision, and it is not cumulative.  It is 
"material" because it is probative of the issue at hand, 
which is whether the appellant's current psychiatric symptoms 
are related to the difficulties he experienced in service.

Accordingly, the appellant's claim of service connection for 
an acquired psychiatric disorder is reopened.


ORDER

Entitlement to service connection for degenerative joint 
disease of the lumbar spine secondary to service-connected 
left ankle disability is granted.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder; the appeal to this extent is granted.


REMAND

In view of the Board's decision reopening the appellant's 
claim for service connection for an acquired psychiatric 
disorder, further development of the medical evidence is 
required prior to consideration of the underlying question of 
service connection.  In this regard, the September 2003 VA 
examiner's opinion with respect to the etiology of the 
veteran's psychiatric disability was somewhat unclear.  In 
this regard, the examiner concluded that it was less likely 
that the veteran's depression was related to his military 
service.  However, he then concluded that there was a 
possibility that there was a slight overlap of symptoms when 
the veteran noticed his failure during his advanced training 
which impacted his self esteem and made him feel like a 
failure thereafter.  Therefore, in light of such opinion 
evidence, the Board finds that a VA examination, as specified 
in greater detail below, should be performed.

In addition, the veteran testified before the undersigned 
Veterans Law Judge in March 2004, that in 1994 or 1995, he 
saw a physician at the VA hospital in Columbia, Missouri, who 
said that his psychiatric disability was traceable to his 
military service.  As for VA's obligation to secure the 
aforementioned records, it should be pointed out that VA 
adjudicators are charged with constructive notice of 
documents generated by VA whether in the claims file or not.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this regard, 
the Board notes that, because of the need to ensure that all 
potentially relevant VA records are made part of the claims 
files, a remand is necessary.  Id.  During the hearing, the 
veteran also indicated that he was in receipt of Social 
Security Administration (SSA) disability benefits.  In order 
to ensure that his claim for service connection for an 
acquired psychiatric disorder is adjudicated on the basis of 
a complete evidentiary record, the SSA award letter and 
associated evidence should be obtained.  

Development such as that sought by this remand is consistent 
with the mandate of the VCAA.  As indicated above, in re-
adjudicating the issue of entitlement to service connection 
for an acquired psychiatric disorder, the RO should ensure 
that all notification and development actions required by the 
VCAA are met.

This case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any acquired psychiatric disorder since 
service discharge in July 1971, to 
specifically include all treatment 
reports from the VA Hospital in Columbia, 
Missouri, dated in 1994 and 1995. 

The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  The 
veteran should be given opportunity to 
obtain them.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning any such claim. 

3.  The RO should undertake any record 
development it determines to be indicated 
and then schedule the veteran for a VA 
psychiatric examination by a physician 
with the appropriate expertise to 
determine the nature and etiology any 
psychiatric disability.  The claims files 
must be made available to and reviewed by 
the examiner before completion of the 
examination reports.  All indicated 
testing should be conducted, and a 
complete history should be elicited.

The examiner should determine the correct 
diagnosis(es) and provide an opinion as 
to the medical probabilities that any 
currently diagnosed psychiatric 
disability originated in, or is otherwise 
traceable to, the veteran's military 
service.  If it determined that he 
veteran does not have an acquired 
psychiatric disability due to military 
service, the examiner should expressly 
say so and provide detailed reasons for 
such an opinion.  The rationale for all 
opinions should be explained in detail.  
If the examiner provides an opinion that 
is contrary to one already of record, the 
examiner should point to specific 
findings and/or medical authority to 
explain why his or her opinion differs 
from the opinion(s) already of record.  
In this regard, the examiner should 
specifically comment on the veteran's 
service medical records, as well as the 
May 1999, February 2000 and September 
2003 VA examiners' opinions. 

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disorder.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures, codified at 38 U.S.C.A. §§ 
5102, 5103, and 5103A, as well as the 
regulations found at 38 C.F.R. § 3.159, 
are fully satisfied.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This case must be afforded expeditious treatment by the RO.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. § 5109B, and 38 U.S.C. § 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



